                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI

SARAH JONES                                     )
    Plaintiff                                   )
                                                )
VS.                                             )   Case No. 6:19-cv-03209
                                                )
MHM SUPPORT SERVICES                            )
    Defendant                                   )   JURY TRIAL DEMANDED

                                        COMPLAINT

PLAINTIFF, by counsel, sets forth her Complaint against Defendant as follows:

                             Allegations Common to All Counts

   1. The events giving rise to these causes of action occurred in the Western District of
      Missouri.

   2. Plaintiff’s causes of action arise under the laws of the United States of America.

   3. Defendant is a nonprofit corporation doing business in Greene County, Missouri, which
      lies within the geographical jurisdiction of the Western District of Missouri.

   4. Plaintiff was an employee of Defendant in Greene County, Missouri at all times relevant
      to this complaint.

   5. Plaintiff worked at the Mercy Surgical Center in Springfield, Greene County, Missouri as
      a Specialty Account Coordinator.

   6. Defendant terminated Plaintiff’s employment on or about March 20, 2018.

                          Count I – Family and Medical Leave Act

   7. Plaintiff incorporates by reference the previous paragraphs.

   8. This count is brought pursuant to the Family and Medical Leave Act.

   9. Defendant employs more than 50 employees within a 75-mile radius of the location where
      Plaintiff was employed.

   10. Plaintiff worked for Defendant more than 1,250 hours in the 12 months immediately prior
       to Plaintiff’s discharge.

   11. Plaintiff was employed by Defendant for more than 1 year prior to the termination of her
       employment.




         Case 6:19-cv-03209-MDH Document 1 Filed 06/06/19 Page 1 of 4
   12. In or about February and March of 2018 Plaintiff sought leave under the Family and
       Medical Leave Act to obtain treatment for anxiety and depression.

   13. Defendant initially approved Plaintiff’s leave.

   14. Plaintiff returned to work from her medical leave on or about March 18, 2018.

   15. Defendant terminated Plaintiff’s employment on or about March 29, 2018.

   16. Defendant terminated Plaintiff’s employment in retaliation for Plaintiff’s exercise of her
       rights under the Family and Medical Leave Act.

   17. As a result of Defendant’s actions, Plaintiff has been damaged.

   18. Defendant’s actions were made with the knowledge and purpose to retaliate against
       Plaintiff for exercising her legal rights.

WHEREFORE Plaintiff prays the Court for judgment against Defendant for Plaintiff’s damages,
liquidated damages, punitive damages, attorney fees, costs, and such other relief as is just and
proper.

                             Count II – Disability Discrimination

   19. Plaintiff incorporates by reference the above paragraphs.

   20. This count is brought pursuant to the Americans with Disabilities Act as Amended.

   21. Plaintiff has a “disability” under the ADA, namely anxiety and depression.

   22. Defendant terminated Plaintiff because of Plaintiff’s disability.

   23. As a result of Defendant’s actions Plaintiff has been damaged.

   24. Defendant’s actions were made with the knowledge and purpose to retaliate against
       Plaintiff for exercising her legal rights.

   25. On or about May 3, 2018 Plaintiff filed a Charge of Discrimination with the MCHR and
       EEOC. A true and accurate copy is attached hereto as Exhibit 1 and incorporated herein by
       reference.

   26. On or about May 14, 2019 Plaintiff obtained a Notice of Right to Sue from the EEOC. A
       true and accurate copy is attached hereto and incorporated herein by reference.

WHEREFORE Plaintiff prays the Court for judgment against Defendant for Plaintiff’s damages,
liquidated damages, punitive damages, attorney fees, costs, and such other relief as is just and
proper.




         Case 6:19-cv-03209-MDH Document 1 Filed 06/06/19 Page 2 of 4
                       Count III – Perceived Disability Discrimination

   27. Plaintiff incorporates by reference the above paragraphs.

   28. This count is brought pursuant to the Americans with Disabilities Act as Amended.

   29. Defendant’s stated reason for terminating Plaintiff’s employment was that Plaintiff had
       violated Defendant’s drug and alcohol-free workplace policy.

   30. The alleged violation of the policy was that Defendant’s agents found an empty box that
       used to contain synthetic urine in Plaintiff’s desk.

   31. Possession of said empty box is not a violation of Defendant’s drug and alcohol-free
       workplace policy.

   32. Defendant has no policy against the possession of synthetic urine.

   33. Plaintiff did not commit any violation of Defendant’s drug and alcohol-free workplace
       policy.

   34. Defendant terminated Plaintiff’s employment because Defendant wrongfully perceived
       that Plaintiff was abusing or addicted to illegal drugs.

   35. Defendant’s belief that Plaintiff was abusing or addicted to illegal drugs was false and
       unreasonable.

   36. Plaintiff was not abusing or addicted to illegal drugs.

   37. Defendant knew that Plaintiff had not violated Defendant’s drug and alcohol-free
       workplace policy.

   38. Defendant could have ordered Plaintiff to submit to a drug test, and chose not to do so.

   39. As a result of Defendant’s actions Plaintiff has been damaged.

   40. Defendant’s actions were made with the knowledge and purpose to retaliate against
       Plaintiff for exercising her legal rights.

   41. On or about May 3, 2018 Plaintiff filed a Charge of Discrimination with the MCHR and
       EEOC. A true and accurate copy is attached hereto as Exhibit 1 and incorporated herein by
       reference.

   42. On or about May 14, 2019 Plaintiff obtained a Notice of Right to Sue from the EEOC. A
       true and accurate copy is attached hereto and incorporated herein by reference.

WHEREFORE Plaintiff prays the Court for judgment against Defendant for Plaintiff’s damages,
liquidated damages, punitive damages, attorney fees, costs, and such other relief as is just and
proper.




         Case 6:19-cv-03209-MDH Document 1 Filed 06/06/19 Page 3 of 4
                                   LAMPERT LAW OFFICE, LLC

                                   By:/s/ Raymond Lampert___________
                                      Raymond Lampert, #57567
                                      2847 S. Ingram Mill Rd., Ste A-100
                                      Springfield, MO 65804
                                      Phone: (417) 886-3330
                                      Fax: (417) 886-8186
                                      ray@lampertlaw.net
                                      Attorney for Plaintiff




Case 6:19-cv-03209-MDH Document 1 Filed 06/06/19 Page 4 of 4
